COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-388-CV

ESTATE OF BOBBY JOE TIPTON,
DECEASED

                                    ----------

          FROM COUNTY COURT AT LAW NO. 2 OF PARKER COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered “Appellant, Marilyn Garner, Trustee Of The

Bankruptcy Estate Of Joseph Weldon And Thena Kennedy’s Motion To Dismiss

Appeal.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).




                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: January 21, 2010



      1
           See Tex. R. App. P. 47.4.